Opinion by
Mr. Justice Fell,
The specifications of error are founded on a single exception allowed to the charge and they bring up for review only the instruction given to the jury. The action was to recover damages alleged to have been occasioned by the grading of a city-street. The grade was established in 1880. The plaintiff became the owner of the land in 1900. The actual grading was *138done in 1902. The question of fact at the trial was whether the plaintiff’s land had been injured. The jury were instructed to ascertain the effect of the grading of the street upon the particular piece of land in question, in view of its location with reference to the surrounding land and to open and plotted streets and the uses to which it might be adapted; and, if they found that the plaintiff was entitled to recover, to render a verdict for the difference between the fair market value of the land before the grading was done and its market value after. This was a clear statement of the rule for the measure of damages in such a case.
The .judgment is affirmed.